This is an appeal from order No. 4790 rendered by the Corporation Commission of the state of Oklahoma on June 27, 1929, ordering defendant railway company to open and maintain a private crossing across its railway tracks in Seminole county, Okla.
The Seminole Refining Company, Horace Mason, and J.M. Malone as complainants, instituted proceedings before the Corporation Commission seeking to compel the Chicago, Rock Island  Pacific Railway Company, defendant, to open and maintain a private farm crossing over defendant's railway.
The record further discloses that that the time defendant's railway was built across the land in controversy it severed said tract of land so as to entitle the owner thereof to a private farm crossing in order that he might have a crossing from one parcel of land to the other parcel of land on either side of said railroad. The land is close to the city of Seminole and defendant has constructed switch yards at the point of said farm crossing.
There had also been transfers made of portions of said land by the original owner. The Seminole Refining Company purchased a portion of said land along defendant's right of way. The land purchased by complainants was some distance from the proposed private crossing, but they claimed to have secured permission from the adjacent owners to cross over said adjoining land and reach the private crossing.
There were public crossings some distance on either side of complainants' property. Defendants closed the private crossing, and complainant instituted the proceedings at bar before the Corporation Commission, seeking an order compelling defendant's railroad to reopen said crossing.
The cause was tried to the Corporation Commission and an order rendered therein directing defendant to reopen said private crossing from which order of the Corporation Commission, defendant appeals to this court.
The parties will be referred to as they appeared before the Corporation Commission. *Page 58 
Defendant's first assignment of error is that the Corporation Commission of the state of Oklahoma is without jurisdiction to adjudicate the rights of individuals to have reopened and maintained a private crossing connecting their lands which have been severed by a railroad right of way.
This question necessitates consideration of the jurisdiction of the Corporation Commission relative to private railroad crossings.
Section 5532, C. O. S. 1921, provides:
"When any person owns land on both sides of any railroad, the corporation owning such railroad shall, when required to so do, make and keep in good repair one causeway or other safe and adequate means of crossing the same."
Complainants contend that under the above section it became the duty of defendant to construct a roadway, or causeway, over its railroad in order that the landowner might go from one parcel of land to the other over defendant's railroad, and that after said crossing had been constructed and other parties purchased property nearby, the Corporation Commission would have authority to compel the railroad company to comply with said section and keep the private crossing open.
We further observe that the Corporation Commission was created by the Constitution of this state and that the framers of the Constitution enumerated the powers and authority given to the Corporation Commission.
Section 18 of article 9 of the State Constitution provides such powers as are given to the Corporation Commission to enforce rates, inspect books and papers of transportation corporations and fix rates to be charged for services rendered.
The question then arises. "Did this grant of power to the Corporation Commission empower the Corporation Commission and give it jurisdiction to render orders relative to either private or public railroad crossing?"
The question of the authority of the Corporation Commission over railroad crossings was extensively reviewed in the case of Atchison. T.  S. P. Ry. Co. v. Corporation Commission of State of Oklahoma, 68 Okla. 1, 170 P. 1156, and at page 5 of said opinion this court makes the following observations as to the powers of the Corporation Commission:
"That the Commission has no jurisdiction except such as expressly or by necessary implication is conferred upon it by the Constitution, must be admitted. This proposition is now too well settled to require the citation of authorities. The courts, therefore, should be careful and neither attempt to enlarge nor take from the jurisdiction conferred on the Commission. As applied to the subject-matter here, what authority did the people by the Constitution confer upon the Corporation Commission? The whole provision must be construed together, in order to reach a sound and correct conclusion. Had this section ended at the first semicolon after the word 'companies,' then it would appear that the jurisdiction which it claimed in making the order complained of might reasonably appear to have been conferred. But the language following, in a sense, limits the natural import of the language preceding, which reads:
" 'And to that end, the Commission shall, from time to time, prescribe and enforce against such companies in the manner hereinafter authorized, such rates, charges, classifications of traffic, and rules and regulations and shall require them to establish and maintain all such public service facilities and conveniences as may be reasonable and just, which said rates, charges, classifications, rules, regulations and requirements, the Commission may, from time to time alter or amend'.
"The words, 'and to that end the Commission shall, etc.,' refer to and qualify all the preceding language in this section, granting power and authority to the Commission; that is, it should read:
" 'And to that end the Commission shall have power and authority to supervise, regulate, and control all transportation and transmission companies in all matters relating to the performance of their public duties in regard to rates, charges, classifications of traffic and rules and regulations, and require them to maintain all such public service facilities and conveniences as may be reasonable and just, and to correct all abuses and prevent unjust discrimination and extortion.'
"By so transposing and reading the language of this section, we get the substance which includes all the power and jurisdiction granted to the Commission; and it will be seen it relates solely to the transportation of persons and their property or to such intercourse and dealings of the public with such companies which are connected in some way with such transportation.
"It is quite clear that it was not intended by the framers of the Constitution to confer jurisdiction and authority upon the Commission to regulate and enforce the performance of the duties of these companies in all of their various relations with the public, but that its jurisdiction was intended to be limited to the matters pertaining to the performance of their public duties as relate to transportation of persons and property and all dealings and Intercourse that have any bearing upon or in any way relate to such transportation." *Page 59 
Said opinion further discussed the matter as to where the power had been lodged relative to such questions as that under consideration and discussed such matters as this on page 6 of the opinion in 68 Okla.:
"The only question is, where has the power been lodged, if at all and where should it be exercised? It seems that this power should be exercised in a manner that there would be as little confusion as possible and without any conflict of jurisdiction. The enforcement of the performance of all public duties by railroad companies pertaining to the business of transportation can be seen at a glance, by reason of not being confined to any particular locality, but general in its nature, should be lodged exclusively in the Corporation Commission. But on the other hand, the performance of all such public duties, such as constructing public crossings on section lines, building culverts and bridges, and erecting and maintaining suitable crossings where the track crosses the public streets and the building of suitable bridges and viaducts, where it relates in no way to the transportation of persons or property, and is not necessary to be used by the public in dealing with the railway should be left in the hands of the local authorities. The people in each community know their needs best; they know better when such improvements should be made, and the character necessary to reasonably and conveniently meet their wants; they are in a position to expeditiously enforce the performance of this public duty. That this construction is the one the people, through the Legislature, have adopted may be reasonably inferred, as is evidenced by section 1432, Rev. Laws 1910, which reads as follows. * * *"
It will be observed that this court in the decision just cited held that the Corporation Commission did not have jurisdiction over the subject of compelling the construction of highways over defendant's railroad.
In order to give the Corporation Commission jurisdiction over certain highway crossings, the Legislature enacted chapter 53 of the Session Laws of 1919, entitled "An Act conferring jurisdiction upon the Corporation Commission over public highway road crossings of railroads, and repealing acts in conflict."
The first section of said act which is section 3491, C. O. S. 1921, is as follows:
"The Corporation Commission is given full jurisdiction over all public highway crossings, where same cross steam or electric railroads or railways within the state of Oklahoma."
Section 4 of said act, which is section 3494, C. O. S. 1921, provides that the Corporation Commission shall have exclusive jurisdiction to determine and prescribe the particular location of highway crossings over railways.
We observe that by said act the Legislature vested the Corporation Commission with jurisdiction over public highway crossings of railroads, but that said act in no way pertains to, or refers to, the matter of private crossings of railroads such as the one under consideration in the case at bar.
The law is well settled that the Corporation Commission has jurisdiction to try and determine only such matters as it is given jurisdiction to try, hear, and determine, and that there is no implication that questions not specifically placed within the jurisdiction of the Corporation Commission can be tried and determined by said Corporation Commission. Where there is no express grant of power and authority to the Corporation Commission to hear and determine the matter, then the Corporation Commission would not by implication, have jurisdiction to hear and determine said matter.
We further observe that the Corporation Commission was given jurisdiction over public utilities by section 3463, C. O. S. 1921, for the purpose of supervising, fixing, and establishing rates, rules, and regulations affecting service, etc., of said public utility.
In the case of Smith v. Corporation Commission,101 Okla. 154, 225 P. 708, at page 256 of the opinion, this court held:
"It has jurisdiction to supervise, regulate, and control public utilities in so far their public duties are concerned, and to establish rates to be charged by them for a public service, and if rates in excess of those established are collected, it has the authority to adjust controversies between the utility and the consumer by determining the amount of refund due the consumer, and to whom the same should be paid, and it may enforce the payment of such overcharge in the same manner that fines and penalties imposed by it are authorized to be collected by law and when such overcharge is collected it shall be by the Commission paid to the parties to whom it is due. Its jurisdiction is limited to those controversies wherein the rights of a public utility and the patrons thereof are involved. It has no power or jurisdiction to adjudicate differences between private litigants of purely private matters between a utility and a citizen."
In the above decision this court held that the Corporation Commission had jurisdiction as to all matters where the public and the utility were involved, but that the Corporation Commission had no power or jurisdiction to adjudicate differences which are purely private between a utility and a citizen. The line of demarcation being that *Page 60 
so long as the matter in controversy is one that affects the public, then the Corporation Commission would have jurisdiction to consider the same, but where' said matter in controversy is a private matter merely between the company and the individual then the same becomes a private matter between the corporation and the individual and not a public concern and not being of public concern, the Corporation Commission does not acquire jurisdiction thereof.
Our decision of the first assignment of error having determined said appeal, we do not consider it necessary to discuss the other assignments of error presented.
After fully considering said cause, we hold that the Corporation Commission was without jurisdiction and authority to hear said cause and render order No. 4790 therein.
The order of the Corporation Commission is vacated, with directions to dismiss the same.
RILEY, HEFNER, SWINDALL, and ANDREWS, JJ., concur. McNEILL, J., concurs in conclusion. KORNEGAY, J., dissents. LESTER, C. J., and CLARK, V. C. J., absent.